Citation Nr: 1235058	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  12-02 915	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines




THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.




ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating letter by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 



FINDING OF FACT

The service department has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.



CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all elements of a claim.  See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A letter was not sent to the appellant prior to initial adjudication of his claim.  But the elements of showing veteran status were explained in the September 2010 denial letter, a July 2011 VCAA letter, and the September 2011 statement of the case.  Additionally, the claim was readjudicated in a June 2012 supplemental statement of the case.  Based on this, a reasonable person could be expected to understand from the notice what was needed to show entitlement to payment from the FVEC fund.  See Sanders, 487 F.3d at 889; Prickett, 20 Vet. App. at 376.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA requested verification of the appellant's service from the National Personnel Records Center (NPRC) in May 2010, July 2011, and April 2012.  VA provided the relevant documents submitted by the appellant to the NPRC for consideration in determining veteran status.  See Capellan v. Peake, 539 F.3d 1373, 1381 (2008) (noting that the duty to assist requires that where new evidence is submitted by a claimant, it should be submitted for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c)).  

In July 2012, the appellant submitted additional evidence in the form of a certification from the Office of the Adjutant General of the Armed Forces of the Philippines.  Although the appellant did not submit a waiver along with this evidence, review of the certification reveals that it is dated in July 2011 and a duplicate of a certification received by the RO in November 2011 and considered by the NPRC in its May 2012 response.  Accordingly, remand for NPRC consideration is not warranted, as there is no new information for NPRC to consider.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

A one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002 (ARRA), Pub. L. No. 111-5 (enacted February 17, 2009).  Any claim under ARRA must be submitted within one year from the date of the enactment of the Act.  The application for the claim shall contain the information and evidence VA requires.  ARRA § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The appellant filed his claim in March 2009, within one year of the enactment date, and submitted the requested information.  Accordingly, the only issue on appeal is the appellant's veteran status. 

A claimant is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  ARRA § 1002(d).

Where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747, 748-49 (Fed. Cir. 1997).  To establish entitlement to VA benefits, VA may accept evidence of service such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: the document is issued by the service department; the document contains needed information as to length, time, and character of service; and VA determines the document is genuine and the provided information is accurate.  38 C.F.R. § 3.203(a) . 

Where the evidence submitted does not meet these requirements, VA must request verification of service from the service department.  38 CFR § 3.203(c); Soria, 118 F.3d at 749 (stating that a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service).  Where certification is required, the service department's decision on the matter is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Finally, veteran status for purposes of the Immigration Act of 1990 does not apply to claims for VA benefits because the Act permits claimants to rely on Philippine-generated documentation of veteran status, but Title 38 of the United States Code and accompanying regulations require service department verification).  Soria, 118 F.3d at 749.

Here, the appellant asserts that he is a veteran as he was a private in the recognized guerrilla forces.  He contends that he served in "B" Company, 1st Battalion, 1st Provisional Regiment, 108th Division, 10th Marine Division, from September 16, 1942 to March 11, 1946.  He has submitted various documents in support of his claim.  An October 1996 certification from the Office of the Adjutant General for the Armed Forces of the Philippines indicates that the appellant's name was on the rolls as a recognized guerilla with service from September 1, 1943 to March 11, 1946.  An April 1997 certification from the Veterans Federation of the Philippines indicates that the appellant served in "'B' Co 1st Bn 1st Prov Regt 108th Div 10th MD" and that he was a member of the Federation in good standing.  A February 1999 letter from the Veterans Federation of the Philippines reflects that the appellant was a living veteran claimant.  A September 1999 letter from the Philippines Veterans Affairs Office notes that the appellant was inducted into the service of the guerillas on September 1, 1943 as a private under the unit of "1st Prov. Regt. 108th Div. 10th MD" and he had "continuous military service until he was discharged honorably on March 11, 1946 . . . ."  A July 2005 certification from the Mayor of the Municipality of Balindong, Province of Lanao del Sur, reflects that the appellant joined the guerilla during World War II and was "inducted to the rank of Pvt. Inf. With [sic] the defunct "B" Co. 1st Bn. 1st Prov. Regt. 108th Div. 10th MD (MMF)."  A July 2005 identity sheet from the Philippine Veterans Affairs Office reflects that the appellant served in "B Co. 1st Prov. Regt. (F-23)" as a private.  Personnel records from the Philippine Army document that the appellant had guerilla service, was inducted for the 1st provisional regiment, was assigned to Company B, and was attached to the 8th Army until his unit was disbanded.  He served as a private in the infantry.  A July 2011 certification from the Office of the Adjutant General of the Armed Forces of the Philippines notes that the appellant was on the rolls as a recognized guerilla with service from September 1, 1943 to March 11, 1946 in "B Co 1st Prov Regt (F-23)."

The appellant did not submit a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge in order to establish his veteran status.  38 C.F.R. § 3.203(a).  Accordingly, verification of veteran status is required from the service department.  38 C.F.R. § 3.203(c). 

VA submitted documents for the NPRC to review for a determination of the appellant's veteran status.  Those documents included an a July 2011 certification from the Office of the Adjutant General, an April 1998 certification from Veterans Foundation of the Philippines, a Philippine Veterans Affairs Office identity sheet, a letter signed by a second district representative, a certification from the office of the mayor, a September 1999 letter from the Philippine Veterans Affairs Office, a sworn statement by the appellant, a March 2009 statement in support of claim, an application for old age pension to the Philippine Veterans Affairs Office, an October 1996 certification from the Office of the Adjutant General, an affidavit for Philippine Army Personnel, and a prepaid consignment note.  The NPRC indicated in statements dated in September 2010, September 2011, and May 2012, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because there was no DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge issued by the service department.  The documents were all issued by various branches of the Philippine government.  Additionally, the service department has determined there is no qualifying military service.  VA is bound by this determination.  Duro, 2 Vet. App. at 532.  If the service department does not verify the claimed service, the claimant's recourse lies with the relevant service department, but not with VA.  Soria, 118 F.3d at 749.  As the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied.


ORDER

Eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


